Citation Nr: 1617117	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  13-21 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The May 2010 rating decision was a readjudication based on the submission of new and material evidence within one year of the Veteran's prior September 2009 rating decision.    

In February 2016, the Veteran testified at a videoconference hearing conducted before the undersigned.  A transcript has been associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current sleep apnea had its onset in active military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 557 F.3d 1362 (Fed. Cir. 2004) 

In addition, service connection is warranted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b) (2015).

At a December 2009 VA sleep study, the Veteran was assessed with obstructive sleep apnea with a positional component, of periodic limb movement of sleep/complaints of restless legs.  He underwent a VA sleep apnea examination in February 2013; and was diagnosed with obstructive sleep apnea.  The Veteran therefore fulfills the current disability element for service connection.  

Service Treatment Records (STRs) show that the Veteran was assessed as being sleep deprived in an electroencephalogram in July 1994.  He was instructed not to operate heavy machinery, drive, fire weapons, or engage in other hazardous activity for three months.  Records from April 1998 show that he had complaints of insomnia with only four hours of sleep a night when seen by the staff from a psychiatry clinic.  The Veteran's documented sleep deprivation is an in-service disease or injury, which fulfills the second element for direct service connection. 

In a February 2010 submission, the Veteran reported that he first had problems sleeping in 1993, and that his wife often woke him due to his kicking and thrashing around in bed.  He also stated that his wife informed him of his disturbed breathing and loud snoring.  In a February 2010 submission, the Veteran's wife stated that she had noticed that the Veteran's sleep pattern was different after returning from Desert Storm in 1991.  She stated that his snoring dramatically increased, that he now kicked and twitched, and suffered from irregular breathing when sleeping.  She had observed difficulty with breathing multiple times a night.  

In May 2010 a private physician provided an opinion.  After review of the Veteran's sleep apnea history, findings and applicable research that concluded that PTSD and its treatment in all probability aggravates obstructive sleep apnea; the physician determined that the Veteran's sleep apnea was at least as likely as not directly related to PTSD.  The physician included discussion of symptoms related to obstructive sleep apnea.  A medical article entitled "Apnea Elevated in Vets with PTSD" was submitted with the opinion.  

In February 2016 the Veteran submitted an article which concluded that "sleep complaints were almost universal among soldiers with PTSD.  The majority were diagnosed as having "insomnia and/or OSA."  In February 2016 the Veteran submitted two other medical articles. 

At the Veteran's hearing, his wife stated that she was a registered nurse (RN), and noted that the Veteran suffered from cessation in breathing while sleeping.  

In March 2016, a physician's report was sent on behalf of the Veteran.  The physician concluded that the Veteran's known sleep apnea, more likely than not began while he was in-service.  The physician noted that he had previously examined the Veteran in 2009.

The Board notes the February 2013 VA opinion that the Veteran's sleep apnea was not caused by PTSD.  However, the examiner's opinion that "sleep apnea unlikely occurred during the service" was not supported with any rationale.  It is also unclear if the examiner specifically considered the Veteran's in-service sleep complaints, and impression of sleep deprivation from July 1994.  The examiner also failed to comment on the lay reports of sleep apnea symptomatology since the Veteran's return from Desert Storm.  Furthermore, the February 2013 DBQ examiner was unable to give an opinion as to whether PTSD aggravated sleep apnea due to lack of medical documentation.  Thus, in light of the deficiencies, the Board affords the opinion limited probative value.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the review of the claims file and thoroughness and detail of the opinion).         

The Board finds the credible and consistent lay statements combined with the March 2016 private opinion sufficient to warrant direct service connection.  Thus, affording the Veteran the benefit of the doubt, service connection for sleep apnea is granted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for sleep apnea is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


